IN THE COURT OF APPEALS OF IOWA

                                  No. 18-0220
                               Filed April 4, 2018


IN THE INTEREST OF E.S.,
Minor Child,

A.S., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



      A mother appeals the termination of her parental rights to her child, born in

2017. AFFIRMED.



      Jessica A. Millage of Flanagan Law Group, P.L.L.C., Des Moines, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Brent M. Pattison of Drake Legal Clinic, Des Moines, guardian ad litem for

minor children.



      Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                          2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her child, born in

2017. She contends (1) the record lacks clear and convincing evidence to support

the grounds for termination cited by the district court, (2) termination was not in the

child’s best interests, and (3) the “relative exception” should apply.

I.     Grounds for Termination
       The district court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(g) and (h) (2017). We may affirm if we find either ground

was supported by clear and convincing evidence. In re D.W., 791 N.W.2d 703,

707 (Iowa 2010). We will focus on section 232.116(1)(h).

       This provision requires proof a child three years of age or younger has been

adjudicated in need of assistance, has been removed from the parent for at least

six of the last twelve months, and cannot be returned to the parent’s custody. Iowa

Code § 232.116(1)(h).

       The mother has a history of substance abuse. Over the years, she abused

alcohol, marijuana, sleeping pills, Adderall, and muscle relaxers. In time, she

transitioned to methamphetamine. By 2016, her parental rights to an older child

had been terminated “due to untreated substance abuse issues.”

       This child was born with amphetamines in her system. With the mother’s

consent, the district court ordered the child removed from her custody.           The

department of human services placed the child with her maternal grandfather and

step-grandmother, as requested by the mother. The child remained in their care

throughout the proceedings.
                                         3


       The mother stipulated to adjudication of the child as a child in need of

assistance. She began inpatient drug treatment after being diagnosed with severe

amphetamine use disorder. She struggled to attend programming. After five

months, she had yet to obtain a sponsor. During her sixth month at the facility, the

mother admitted to relapsing on methamphetamine. At her behest, she was

placed on a thirty-day discharge plan, which was accelerated after she tested

positive for methamphetamine again.

       Although the mother obtained housing and employment following her

discharge, there was no indication her methamphetamine usage abated. She

declined the department’s request to wear a drug patch, failed to reengage in drug

treatment services, and lived with a roommate who had substance abuse issues.

The district court concluded, “[T]o return [the child] to either [parent’s] custody

would subject [the child] to adjudicatory harm.”       We concur in the court’s

assessment. On our de novo review, we conclude the State proved termination

was warranted under section 232.116(1)(h). In re A.B., 815 N.W.2d 764, 776 (Iowa

2012) (noting “an unresolved, severe, and chronic drug addiction can render a

parent unfit to raise children”).

II.    Best Interests of the Child

       The mother argues termination was not in the child’s best interests because

of the bond she shared with her child. Our best interest analysis generally is made

under the authority of Iowa Code section 232.116(2), which requires the court to

“give primary consideration to the child’s safety, to the best placement for

furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.” But our statute also
                                         4


contains an exception to termination based on “the closeness of the parent-child

relationship.” See Iowa Code § 232.116(3)(c).

       There is no question the mother’s visits with the child went well. Before she

relapsed, she even graduated from supervised to semi-supervised visits. But the

child was out of her care from birth forward, leaving doubts about the depth of the

child’s bond with the mother, and the mother’s untreated substance abuse

impeded her ability to keep the child safe. See In re P.L, 778 N.W.2d 33, 41 (Iowa

2010) (noting father could not “maintain a safe environment for his child while

attempting to parent his child”).     Under these circumstances, we conclude

termination was in the child’s best interests irrespective of the bond the mother

had with the child. And an exception to termination based on the closeness of the

parent-child bond was not warranted.

III.   Relative Exception

       Under section 232.116(3)(a), “[t]he court need not terminate the relationship

between the parent and child if . . . [a] relative has legal custody of the child.”

“[O]nce the State has proven a ground for termination, the parent resisting

termination bears the burden to establish an exception to termination under Iowa

Code section 232.116(3)(a).” In re A.S., 906 N.W.2d 467, 476 (Iowa 2018).

       The mother failed to satisfy her burden. She did not testify, and neither did

the grandparents. See id. at 476 (finding mother failed to show grandparents’

temporary custody of the child should preclude termination where neither the

mother nor the grandparents testified). Although the department case manager

testified the child was doing well in the grandparents’ care, she recommended

termination and adoption in lieu of a guardianship. The guardian ad litem also
                                        5

recommended termination. See id. (giving weight to the recommendations of the

caseworker and guardian ad litem).       We conclude the relative exception to

termination was not proven.

      We affirm the termination of the mother’s parental rights to her child.

      AFFIRMED.